UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
BENJAMIN ALEXANDER STATHATOS,
                  Plaintiff,


             -against-                              MEMORANDUM AND ORDER
                                                    18-CV-03332(KAM)(RER)
WILLIAM GOTTLIEB MANAGEMENT, and LAUREN
LIEBHAUSER,
                  Defendants.
--------------------------------------X

MATSUMOTO, United States District Judge:
     Pro se plaintiff Benjamin Alexander Stathatos (“plaintiff”

or “Stathatos”) commenced this action on June 6, 2018, against

defendants William Gottlieb Management (“WGM”) and Senior

Investigator Lauren Liebhauser of the New York County Special

Victims’ Bureau, pursuant to: Title VII of the Civil Rights Act

of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq.,1 alleging

employment discrimination on the basis of his religion; alleging

conspiracy pursuant to 42 U.S.C. § 1983; and alleging

defamation, criminal witness tampering, witness intimidation,

perjury, and harassment pursuant to N.Y.S. Penal Law §§§ 215.15,




1 Plaintiff asserted supplemental state law claims under the New York State
Human Rights Law (“NYSHRL”), New York Executive Law § 296, and the New York
City Human Rights Law (“NYCHRL”), Administrative Code of the City of New York
§§ 8- 107.1(a) et seq.

                                      1
215.10(a), 240.26(1).      (See ECF No. 1, Complaint (“Compl.”).)2

Presently before the court are defendants’ motions to dismiss

plaintiff’s claims pursuant to Federal Rule of Civil Procedure

12(b)(6).    (ECF No.42-4 – 42-5, Memoranda of Law in Support of

Defendant William Gottlieb’s Motion to Dismiss dated 3/05/2020;

ECF No. 43, Defendant Lauren Liebhauser’s Motion to Dismiss

dated 3/05/2019; ECF Nos. 25-39, Plaintiff Benjamin Alexander

Stathatos’ Opposition to Defendants’ Motion to Dismiss dated

2/14/2019.) For the reasons described below, the court grants

both defendants’ motions.




                            PROCEDURAL HISTORY


      The instant lawsuit was filed pro se on June 6, 2018.             See,

generally, Compl. at ECF No. 1.           In this suit, plaintiff alleges

multiple claims against two defendants: the company where he was

last employed, William Gottlieb Management (“WGM”), and a senior

investigator with the Special Victim’s Bureau of the New York

County District Attorney’s Office, Lauren Liebhauser

(“Liebhauser”) (collectively, “defendants”).           Id.   Against WGM,

plaintiff alleges employment discrimination based on his



2 Defendant Liebhauser refers to ECF No. 1 as the “Amended Complaint.” The
court will refer to this filing as the “complaint.”

                                      2
religion under Title VII of the Civil Rights Act of 1964 (“Title

VII”)3; defamation, harassment, intimidation, witness tampering

and evidence tampering.        Id.   Against defendant Liebhauser,

plaintiff alleges violations pursuant to 42 U.S.C. § 1983

including wrongful termination, retaliation, intimidation,

defamation of character, witness tampering, perjury, and

evidence tampering.      Id.    As decided at the pre-motion

conference on November 19, 2018, all parties entered their

motions and replies onto the docket on the same day for orderly

processing.    On March 5, 2019, defendants filed their motions to

dismiss for failure to state a claim pursuant to Federal Rules

of Civil Procedure 12(b)(6).         ECF 42–43, Defendants’ Mot. to

Dismiss.    Plaintiff next filed his 20-page opposition on March

5th, restating many of the same arguments in his initial

complaint and appending over 4,000 pages of website code and

images from the website “Metal Slug Wiki.”           See ECF 25, Pl.’s

Opp. to Mot. To Dis., ECF 26 – 39, Pl.’s Ex.’s 1-7.            Defendants

filed their replies thereafter.




3 And pendent state law claims pursuant to the New York State and New York
City Human Rights Laws.

                                      3
                                 BACKGROUND


      The following facts, taken from the plaintiff’s complaint,

are assumed to be true for the purpose of defendants’ motions to

dismiss.    In July 2012 plaintiff began working as an

administrative assistant in the accounts receivable department

of William Gottlieb Management.           As early as October 22, 2013,

plaintiff claims he received a warning that related to his

inappropriate use of his work computer, including viewing

pornography.    Compl. at 9.     In early 20144, plaintiff commenced a

year of dressing in all white to conform to a religious practice

for new converts to the Santeria religion.           On July 25, 2014,

plaintiff was written up and suspended without pay for viewing

inappropriate and pornographic material on his work computer

while on the job.     On August 8, 2014, plaintiff was terminated

from WGM.    Shortly thereafter, on September 12, 2014, plaintiff

received a letter from the New York State Department of Labor

informing him that his unemployment benefits were being

discontinued.     Plaintiff requested a hearing before the

Department of Labor to appeal the termination of his benefits.

During proceedings before an administrative law judge on October


4 Plaintiff is unclear on the timing of his cilibato, or vow to dress in white
for over a year, alternatively stating that he began the practice of wearing
all white in the beginning of 2014, but alleging in his consolidated reply to
the motions to dismiss that he began the cilibato in November 2014. ECF No.
25 at 1. The court shall assume the facts alleged in the complaint to be
true for the purposes of deciding the motions to dismiss. Compl. at 5.

                                      4
16, 2014 and March 11, 2015, plaintiff claims that he learned

that he was fired from WGM for viewing inappropriate material on

his work computer.   At these administrative proceedings, two of

plaintiff’s former colleagues testified that he used his work

computer to view pornographic images on a regular basis.

Plaintiff was denied a resumption of benefits by the

administrative law judge and lost his August 13, 2015 appeal to

the Unemployment Insurance Appeal Board (“UIAB”).   Plaintiff

appealed further to the New York State Supreme Court, which

affirmed the decision of the UIAB.   In re Stathatos, 144 A.D.3d

1299, 1299, (N.Y. App. Div. 2016).   Plaintiff’s final appeal to

the New York State Court of Appeals was denied.   In re

Stathatos, No. # 522533, 2017 WL 536934 (N.Y. App. Div. Feb. 9,

2017).   Importantly, plaintiff never filed a claim with the

Equal Employment Opportunity Commission (EEOC).   Compl. at 6

(“...the deadline to file with the EEOC has passed.).




                          LEGAL STANDARD


I.   Motion to Dismiss for Failure to State a Claim Pursuant to
     Federal Rules of Civil Procedure Rule 12(b)(6)


     “To survive a motion to dismiss pursuant to Rule 12(b)(6),

a complaint must contain sufficient facts that if accepted as


                                 5
true ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A well-pleaded

complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief, in order to give

the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.” Carson Optical Inc. v. eBay Inc.,

202 F. Supp. 3d 247, 252 (E.D.N.Y. 2016) (citing Twombly, 550

U.S. at 555). A complaint providing only “labels and

conclusions” or “a formulaic recitation of the elements of a

cause of action will not do.” Twombly, 550 U.S. at 555. Where,

as here, the plaintiff is proceeding pro se, the court must

construe the plaintiff’s pleadings liberally. See, e.g., Sealed

Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008);

McEachin v. McGuinnis, 357 F. 3d 197, 200 (2d Cir. 2004).

Although liberally interpreted, the pro se complaint must still

state a claim to relief that is plausible on its face. Mancuso

v. Hynes, 379 F. App'x 60, 61 (2d Cir. 2010).



                           DISCUSSION


    A liberal reading of pro se plaintiff’s complaint appears

to allege four claims, all deficient, against defendants.     All

are either time barred or legally or factually insufficient,


                                6
even when drawing all inferences in plaintiff’s favor as

required. The first claim is for religious discrimination by

defendant WGM.   The second claim is for conspiracy against

defendant Liebhauser.     The third set of claims are for various

state criminal law violations allegedly committed by both

defendants.   Finally, plaintiff also brings a claim of

defamation against WGM.     Each claim shall be analyzed in turn.

    First, Stathatos commenced the instant employment

discrimination action on the basis of religion pursuant to Title

VII, on June 6, 2018.    Plaintiff is correct that, generally,

Title VII prohibits employers from discriminating against

employees on the basis of religion, see 42 U.S.C. § 2000e-

2(a)(1) (“[i]t shall be an unlawful employment practice for an

employer . . . to fail or refuse to hire or to discharge any

individual, or otherwise to discriminate against any individual

with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s . . .

religion . . . .”).     However, as defendant WGM correctly

contends, plaintiff initiated this action “1,183 days after the

last purportedly discriminatory act,” Def. Mot. To Dis. at 2,

and consequently this claim is untimely.     Nor did plaintiff file

an administrative claim with the EEOC as required by Title VII.

Plaintiff’s timely exhaustion of administrative remedies is “an

essential element of Title VII’s statutory regime.”     Butts v.

                                   7
City of N.Y. Dep't of Hous. Pres. & Dev., 990 F.2d 1397, 1401

(2d Cir. 1993), superseded by statute on other grounds as stated

in Hawkins v. 1115 Legal Serv. Care, 163 F.3d 684 (2d Cir.

1998).   To be timely, administrative charge of discrimination

must be brought within three hundred days of the alleged

discriminatory act.      42 U.S.C. § 2000e-5(e); 42 U.S.C. §

12117(a); see also Baroor v. N.Y.C. Dep’t of Educ., 362 F. App'x

157, 159 (2d Cir. 2010) (“For a Title VII claim arising in New

York to be timely, a plaintiff must file the charge with the

Equal Employment Opportunity Commission (‘EEOC’) within 300 days

of the allegedly unlawful employment practice.”).            Though this

court retains subject matter jurisdiction in this case despite

plaintiff’s failure to exhaust administrative remedies by filing

a charge with the EEOC, the court finds an insufficient factual

or inferential basis on which to find that plaintiff has stated

a claim for any form of relief under Title VII or other anti-

discrimination laws. See, generally, Fort Bend Cty., Texas v.

Davis, 139 S. Ct. 1843, 1850 (2019).         Plaintiff failed to

exhaust his administrative remedies and file with the EEOC as

the statute demands.      Despite filing pro se, plaintiff has a

demonstrated ability to navigate the judicial and administrative

process.   Plaintiff filed his claim for unemployment benefits5


5 Though plaintiff does not request this specific relief, his unemployment
benefits remain at issue here, as the facts alleged in the benefits hearings
before the New York State Department of Labor administrative law judge and

                                      8
through the proper administrative channels, the New York State

Department of Labor and the Unemployment Insurance Appeals Board

(“UIAB”), and appealed up through the New York State Court of

Appeals.   Plaintiff’s claim for unemployment benefits

demonstrates plaintiff’s ability to appropriately exhaust

administrative remedies.       That is not the case with plaintiff’s

claim for religious discrimination.         Here, plaintiff did not

file with the EEOC within the three-hundred-day window.             As

plaintiff’s time to do so has long since passed, the religious

discrimination claim against WGM is dismissed with prejudice on

timeliness grounds alone.       Even if plaintiff had exhausted his

administrative remedies, his religious discrimination claim is

factually deficient as explained below.

     “In an employment discrimination case, the plaintiff is not

required to set forth specific facts that establish each and

every element of a prima facie case of discrimination”; rather,

the plaintiff need only plead sufficient facts “to state a

plausible claim that also gives fair notice to the defendant of

the basis for each claim.” Bakeer v. Nippon Cargo Airlines, Co.,

No. 09-CV-3374, 2011 WL 3625103, at *22 (E.D.N.Y. July 25,

2011), adopted by 2011 WL 3625083 (E.D.N.Y. Aug. 12, 2011); see

also Swierkiewicz v. Sorema N.A., 534 U.S. 506, 515 (2002)


appeal to the Unemployment Insurance Appeal Board constitute the majority of
the plaintiff’s complaint and his opposition to defendants’ motions to
dismiss. See, generally, Compl. and Pl. Opp. to Mot. to Dis. at ECF 25.

                                      9
(noting that the “Federal Rules do not contain a heightened

pleading standard for employment discrimination suits”).

     Here, plaintiff fails to proffer any facts that address any

claims of religious discrimination in his complaint.     He

discusses his religion in two conclusory statements.     The first

time the plaintiff discusses his religion, he states that he

“began a cilibato which is the wearing of white for one year and

seven days as per the tenants of Santeria [sic].”    ECF No. 25 at

1.   The second time plaintiff mentions his religion is at the

end of his complaint, to say: “[m]y life has been irrevocably

altered by practicing Santeria and expression devotion to my

saints.   Exercising my first amendment right continues to cost

me things that I can hardly quantify...”.    Compl. at 3.     The

remainder of plaintiff’s complaint involves descriptions of the

administrative proceeding before the New York State Department

of Labor, where his colleagues testified that he viewed

pornography on his work computer.     There is nothing in the

complaint or reply linking the allegations of pornography

watching to any form of religious or other discrimination.      As

plaintiff himself writes: “[o]n July 25th, 2013 I was written up

and suspended without pay for allegedly viewing pornography on

my work station.”   Id.   Drawing all reasonable inferences, it

appears that plaintiff attempts to allege that he was falsely

charged with viewing pornography on his work computer, “as a

                                 10
grounds for my termination.”   Both the complaint and Stathatos’

opposition to defendants’ motions to dismiss, plaintiff fails to

allege any facts from which to infer that his religious practice

of Santeria motivated his employer to charge him falsely.

    Though this court is “obligated to construe pro se

complaints liberally,” Harris v. Mills, 572 F.3d 72 (2nd Cir.

2009), “the Twombly-Iqbal standard applies equally to pro se

litigants.” Ohuche v. Merck & Co.,2071 U.S. Dist. LEXIS 73904 at

*4 (S.D.N.Y. July 7 ,20ll).    Further, "[w]hile Twombly does not

require heightened fact pleading of specifics, it does require

enough facts to nudge plaintiffs' claims across the line from

conceivable to plausible." In re Elevator Antitrust Litig., 502

F.3d 41,50 (2d Cir,2007).   In the instant case, plaintiff

provides no facts connecting the company’s allegations that he

watched pornography (a form of misconduct upheld by the New York

State Department of Labor and courts as the reason for the

cancellation of plaintiff’s unemployment benefits) for which he

was first written up on July 25, 2014 and subsequently

dismissed, and his alleged termination based on his religious

practice of cilibato or “wearing white.”    Compl. at 1.   He makes

no claims of religious discrimination between the period when

plaintiff began his cilibato, early 2014, to the time of his




                                 11
first write-up in July of that year.         He alleges no viable

complaint of religious discrimination.6

     Second, this factual deficiency extends to plaintiff’s

conspiracy claim pursuant to 42 U.S.C. § 1983, against defendant

Liebhauser.    “To state a claim for § 1983 conspiracy, a

plaintiff must allege ‘(1) an agreement between a state actor

and a private party; (2) to act in concert to inflict an

unconstitutional injury; and (3) an overt act done in

furtherance of that goal causing damages.’ A complaint that

contains ‘only conclusory, vague, or general allegations that

the defendants have engaged in a conspiracy to deprive the

plaintiff of his constitutional rights,’ or ‘diffuse and

expansive allegations,’ is properly dismissed; to be viable, a

complaint must allege ‘specific instances of

misconduct.’ Id. at 325.       Further, ‘a plaintiff alleging a §

1983 conspiracy claim must prove an actual violation of

constitutional rights.’” Knopf v. Esposito, No. 17-4151, 2020 WL

890731, at *2 (2d Cir. Feb. 25, 2020) (citing

Ciambriello v. Cty. of Nassau, 292 F.3d 307, 324-

25 (2d Cir. 2002), Singer v. Fulton Cty. Sheriff, 63 F.3d 110,

119 (2d Cir. 1995)).



6 Also fatal to plaintiff’s claim is that it would appear that WGM’s
complaints regarding plaintiff watching pornography on his work computer
began in October 2013, preceding the religious practice on which his claim is
based by at least two months. See Compl. at 9.

                                     12
    Stathatos claims that in “early September of 2016, Special

Investigator of the Special Victims Bureau Detective Lauren

Liebhauser left her business card at my door, with her cell

phone number and a request to call her.”    Compl. at 14.   He

continues, “[s]he stated that my computer was in evidence, and

contained images of child pornography.”    Id.   The complaint does

not claim that Stathatos spoke with Liebhauser, nor does it

support making such an inference.    Liebhauser’s business card

was left at plaintiff’s door with a note asking plaintiff to

call her, indicating that they did not speak when the business

card was left.   Even drawing all inferences in plaintiff’s

favor, as required, the allegations, without more, are not

sufficient to support any conspiracy claim against Liebhauser.

The facts as alleged, and any reasonable inferences drawn

therefrom, cannot support any agreement between Liebhauser and

WGM, and certainly no agreement to act in concert to violate

plaintiff’s constitutional rights, and Liebhauser’s leaving her

business card at plaintiff’s door does not rise to an overt act

causing damages.   Plaintiff’s allegations fail each prong of his

conspiracy claim, and as such the claim is dismissed with

prejudice.

    Third, plaintiff’s allegations of perjury, witness

intimidation, witness or evidence tampering, and harassment are

criminal charges without a private right of action.    NYS Penal

                                13
Law § § § 215.10(a), 215.15, 240.26(1).          As plaintiff lacks

standing to bring these claims, they are dismissed with

prejudice against both parties.

     Finally, plaintiff also makes a claim of defamation against

defendant WGM.     “Under New York law, the statute of limitations

for a defamation claim is one year.”         McKenzie v. Dow Jones &

Co., 355 F. App'x 533, 535 (2d Cir. 2009)(citing N.Y. C.P.L.R. §

215(3).)    As defendant WGM correctly asserts, “the purportedly

defamatory statements were made on October 16, 2014 and March

11, 2015,” over three years before the June 6, 2018 filing date

in the instant case.      Because plaintiff did not submit his claim

within the one-year filing deadline, plaintiff’s defamation

claim is time barred and dismissed with prejudice.

     For the reasons stated above, and as a result of the

court’s inability to “nudge plaintiff’s complaint across the

finish line from conceivable to plausible,” see supra 502 F.3d

41 at 50, and find a way to cure plaintiff’s myriad factual

deficiencies plaintiff’s claims against both defendants are

dismissed with prejudice, and defendants’ motions to dismiss are

granted.7




7 As the court has dismissed all of plaintiff’s Title VII claims, the court
declines to exercise supplemental jurisdiction over plaintiff’s associated
state law claims under NYSHRL and NYCHRL, which are dismissed without
prejudice. N.Y. Exec. Law § 296 (McKinney); Administrative Code of the City
of New York §§ 8- 107.1(a) et seq.

                                     14
                             CONCLUSION
           For the foregoing reasons, the court grants the

defendants’ motions to dismiss.    See Fn. 7.   The case is hereby

dismissed in its entirety.    The Clerk of Court is respectfully

requested to enter judgment in defendants’ favor, serve

plaintiff with a copy of the memorandum and order and judgment,

note service on the docket, and close this case.




SO ORDERED.


Dated:   April 6, 2020
         Brooklyn, New York


                                       _________/s/_________________
                                       HON. KIYO A. MATSUMOTO
                                       United States District Judge
                                       Eastern District of New York




                                  15
